DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian C. Michel (46,300) on May 25, 2021.
The application has been amended as follows: 
Amend Claim 1 as recited below.
Claim 1. A method for producing a fuel cell, comprising:
	a conveying step of conveying each of a plurality of sheet-like separators by gripping opposite ends of each separator in a longitudinal direction thereof using grippers; and
	a seal portion forming step of forming a seal portion by joining a pair of separators together with an adhesive;
	wherein:
the method uses, as each of the separators, a separator that has a bent portion formed into a peripheral edge thereof, the bent portion having a recess and a projection formed on one surface and another surface, respectively, of the separator, 
	the conveying step includes gripping the bent portion at the opposite ends of each separator using the grippers, and
	the seal portion forming step includes disposing the adhesive in the recess of one of the separators and fitting the projection of the other separator in the recess of the one of the separators. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species A and B, as set forth in the Office Action dated May 27, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A and B is withdrawn. Claims 3 and 5, directed to non-elected Species A and B, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments filed April 15, 2021 with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a method for producing a fuel cell comprising, among additional limitations,
a conveying step of conveying each of a plurality of sheet-like separators by gripping opposites ends of each separator in a longitudinal direction thereof using grippers;
wherein:
the method uses, as each of the separators, a separator that has a bent portion formed into a peripheral edge thereof, the bent portion having a recess and a projection formed on one surface and another surface, respectively, of the separator, 
the conveying step includes gripping the bent portion at the opposite ends of each separator using the grippers.
The closest prior art is considered to be Kojima et al. (JP 2015-118810 cited on the IDS dated 01/04/2019, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and further in view of Yoon et al. (KR 2002-0056184, see also English translation obtained from Global Dossier provided with this Office Action).
Regarding Claim 1, Kojima discloses, among additional limitations, a method for producing a fuel cell ([0001) comprising a conveying step of conveying each of a plurality of 
Kojima discloses wherein the separator (10) is a thin plate ([0019], L182) and consequently Kojima does not disclose wherein: the method uses, as each of the separators, a separator that has a bent portion formed into a peripheral edge thereof, the bent portion having a recess and a projection formed on one surface and another surface, respectively, of the separator.
Yoon teaches in Figs. 5-7 a method for sealing a fuel cell comprising separators (80, 90) (Fig. 5, [0026]), wherein the separators (80, 90) have a fitting construction fitted to fit an adjacent separator (80, 90) in order to improve sealing property (i.e. improve the prevention of leak performance of fluid in the fuel cell), thereby improving safety of the fuel cell, and to improve the mechanical strength (i.e. stiffness) and precision of producing the fuel cell, thereby improving the productivity of producing the fuel cell ([0013], [0034]).
Specifically, Yoon teaches in Figs. 6-7 wherein the method uses, as each of the separators (80, 90), a separator (80, 90) that has a bent portion formed into a peripheral edge thereof (see annotated Fig. 6 of Yoon provided below), the bent portion having a recess (b) and a projection (a) formed on one surface and another surface, respectively, of the separator (80, 90) ([0028], [0033]).

    PNG
    media_image1.png
    274
    276
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to utilize the separators of  Yoon as the separators of Kojima, such that the method of Kojima uses, as each of the separators, a separator that has a bent portion formed into a peripheral edge thereof, the bent portion having a recess and a projection formed on one surface and another surface, respectively, of the separator, as taught by Yoon, in order to improve sealing property, thereby improving safety of the fuel cell, improve the mechanical strength (i.e. stiffness) and precision of producing the fuel cell, thereby improving the productivity of producing the fuel cell.
While modified Kojima discloses wherein the conveying step includes gripping flat edges of the opposite ends of each separator (80, 90 of Yoon) ([0019], L183-186, [0045]-[0047] of Kojima, wherein the grippers are gripping opposite ends of a sheet-like separator 10 and therefore are gripping flat edges of the separator), modified Kojima does not disclose wherein the conveying step includes specifically gripping the bent portion at the opposite ends of each separator using the grippers.
The Examiner notes that the instant specification discloses wherein in a conventional step of conveying a separator for a fuel cell, a separator having no bent portion formed into its 
Additionally, the instant specification discloses wherein in the conventional step of conveying the separator for a fuel cell, since the sheet-like separator does not have a bent portion formed into the peripheral edge thereof, there may be cases where the frictional resistance between the separator and the grippers is not sufficient ([0048]). If there is not sufficient frictional resistance between the separator and the grippers, there is a possibility that the separator may slip and fall out of the grippers, resulting in a failure in the conveyance (Fig. 5C, [0048]).
It would not have been obvious to one of ordinary skill in the art to grip the bent portion of modified Kojima at opposite ends of each separator using the grippers in the conveying step of modified Kojima, as called for in the claimed invention, because the closest prior art does not disclose nor recognize such as a way to grip the opposite ends of each separator using the grippers in the conveying step of modified Kojima.
Furthermore, because the closest prior art did not recognize that such would ensure sufficient tension is applied to the separator, thereby preventing from warping due to its own weight and flipping while being conveyed, and further ensure sufficient frictional resistance between the separator and the grippers, thereby preventing the separator from slipping and falling out of the grippers, and the prior art as a whole did not identify any shortcomings or 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the limitation “the conveying step includes gripping the bent portion at the opposite ends of each separator using the grippers” in combination with all of the other claim limitations taken as a whole.
Claims 2-5 are dependent on Claim 1 and therefore are allowable for the reasons set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 26, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 27, 2021